Citation Nr: 0125959	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  01-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 through 
April 1954.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from an April 
2000 rating decision of the RO in San Juan, Puerto Rico, 
which denied service connection for posttraumatic stress 
disorder (PTSD).  The veteran expressed his disagreement with 
the RO's decision in a NOD filed in November 2000.  A SOC was 
issued in February 2001 and the veteran perfected his appeal 
later that month.  After receiving additional medical 
records, a supplemental statement of the case (SSOC) was 
issued in June 2001, which continued the denial of the 
veteran's claim.


REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

Establishing service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2001).

Furthermore, if the veteran did not engage in combat with the 
enemy, or the claimed stressors are not related to combat, 
then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors."

In this case, the record shows that in February 2000, the 
veteran submitted a claim for service connection for 
posttraumatic stress disorder (PTSD).  The veteran's Form DD 
214 reflects that he received the Korean Service Medal, with 
one Bronze Star, Combat Infantryman Badge, United Service 
Medal and the National Defense Service Medal.  Thus, the 
Board notes that the veteran was engaged in combat during 
service in Korea.

The veteran's service medical records reflect that at his 
pre-induction physical examination in November 1950, he 
reported experiencing "nervousness all the time but has not 
needed medical treatment."  There is nothing in the service 
medical records indicating that the veteran sought treatment 
for nervousness while in service.

The veteran was afforded a VA PTSD examination in March 2000.  
The examiner indicated that the veteran's claims file did not 
contain any evidence of psychiatric treatment.  The examiner 
noted that there was no history, records or symptoms as to 
diagnose the veteran as having PTSD.

Based solely on the report of the VA examination, the 
veteran's claim for service connection for PTSD was denied in 
April 2000.

After the RO issued its rating decision denying the veteran's 
claim for service connection for PTSD, the RO obtained 
additional medical records relating to the veteran's claim 
from VAMC Ponce, Puerto Rico.  These records cover treatment 
the veteran received from January 1994 through April 2001.  
The veteran also submitted statements from two lay witnesses 
regarding his condition.  A SSOC was issued in June 2001 that 
continued the denial of the veteran's claim.

The VAMC records that the veteran submitted reveal that he 
has sought treatment for symptoms including difficulty 
sleeping, emotional distress, mood swings, anxiety, stress, 
suicidal ideation, and restlessness.  He began attending 
group-counseling sessions in February 2000.  The most recent 
record from April 2001, indicates he was on medication.

A review of the claims file reveals that the veteran has not 
been requested to provide information detailing his PTSD 
stressors, nor have his service personnel records been 
obtained and associated with the claims file.  The Board 
believes that this matter must be remanded to the RO for 
further development before a determination may be rendered.  
We feel that an attempt must be made to obtain the 
aforementioned information and records, and associate it with 
the claims file.  Also, another examination of the veteran 
should be conducted and this examination should include a 
review of his medical records.

This Remand will also give the RO an opportunity to consider 
the implications that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) signed into law on November 9, 2000.  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
the VCAA have recently been promulgated.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
completed.

The revised statutory duty to assist requires VA to make 
all reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits.  This assistance specifically includes obtaining 
all relevant records, public or private, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion 
where indicated.  38 U.S.C.A. § 5103A (West Supp. 2001).

The newly enacted 38 U.S.C.A. § 5103A (West Supp. 2001) 
provides that "[t]he Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim ... if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
promulgated on August 29, 2001, are fully 
complied with and satisfied.

2.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims file.

3.  The RO should request that the veteran 
complete a PTSD questionnaire and identify 
his stressors with as much specificity as 
possible.

4.  Next, the RO must make a specific 
determination, based upon the complete 
record, as to whether the veteran was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the RO 
determines that the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or stressors 
in service it has determined the record 
establishes.

The Board notes that, because the 
veteran engaged in combat with the enemy, 
combat-related stressors are accepted 
without corroboration.  If the veteran 
claims any stressors that are not related 
to combat, the RO should attempt to verify 
those events the veteran describes as 
precipitating PTSD.  Moreover, if, as a 
result of any development undertaken by 
this Remand, it would be logical to 
contact other agencies to establish the 
occurrence of a stressful event, or to 
verify other events, that development 
should be accomplished.

5.  The veteran should then be afforded a 
VA psychiatric examination.  The purpose 
of this examination will be to determine 
whether the complete record supports a 
diagnosis of PTSD or of any other acquired 
psychiatric disorder.  If the veteran is 
found to have such a disability, the 
examiner should express an opinion as to 
whether the veteran's claimed stressor(s) 
from his military service are 
etiologically related to any current PTSD.  
The examining physician should 
specifically identify which stressor(s) 
are linked to any diagnosed PTSD, with 
reference to the stressor(s) determined by 
the RO to be established by the record.  
The Board notes that whether a stressor 
specified by the RO is sufficient to 
produce PTSD is a medical question to be 
determined by the examiner.

All tests deemed necessary by the 
examiner must be conducted, and the 
clinical findings and reasoning that form 
the basis of the opinions requested should 
be clearly set forth.  The claims folder 
must be made available to the examiner 
prior to the examination and he or she 
should review pertinent aspects of the 
veteran's service and medical history, 
including the outpatient treatment reports 
and the report of the VA examination in 
March 2000.  A notation to the effect that 
this record review took place should be 
included in the examination report.

7.  After reviewing all the evidence, the RO 
should then enter its determination as to 
whether PTSD, or any other diagnosed 
psychiatric disorder, is causally related to 
military service.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


